DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-2, 4-5, 8, and 10-14 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objection

Claims 4, 8, 10-11, and 14 are objected to because of the following informalities: There are various typographical errors in the claims. For examples: executabel, recever, infromation, packt, ckecking, acqure, appratus, etc. Applicant is requested to review and correct all errors in all claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Corrigan et al. (Corrigan), Patent No. 10,091,052.

As to claim 1, Corrigan teaches the invention as claimed, including a network management method comprising: 
acquiring, by a terminal apparatus that connect to a network, path information from the terminal apparatus to a destination node to store the path information (Corrigan; Abstract; col. 2 lines 8-24; col. 4 lines 18-31); and 
performing failure analysis stage on the network, wherein the performing failure analysis comprises: 
receiving the path information from one or a plurality of the terminal apparatus (Corrigan; col. 4 lines 18-31); and 
isolating, by using a learning mode, a suspected failure location on the network, based on the path information received (Corrigan; col. 5 lines 7-17; col. 9 lines17-65).

As to claim 2, Corrigan teaches the terminal apparatus further acquiring at least one of: transmission delay information between the terminal apparatus and the destination node; and success or failure information on communication with the destination node; and in performing the failure analysis on the network, receiving, from the terminal apparatus, in addition to the path information, at least one of the transmission delay information and the success or failure information on communication with the destination node and isolating the suspected failure location on the network, based on information received in addition to the path information, by using the learning model (Corrigan; col. 2 lines 8-24; col. 5 lines 7-17; col. 9 lines17-65).

As to claims 10-12, Corrigan teaches sending to the network, by the terminal apparatus, a frame or a packet for checking a connectivity and/or reachability to the destination node to acquire the path information to the destination node; sending to a node in a path between the terminal and the destination node, by the terminal apparatus, a packet for loopback to acquire round-trip time or packet loss ratio in the path; in performing a failure analysis, when finding that paths from the terminal apparatuses to the destination node, with which the terminal apparatuses failed in communication, go through a network appliance in the network as a common point, outputting the finding result as an isolation result of a suspected location (Corrigan; col. 2 lines 8-24; col. 5 lines 7-17; col. 9 lines17-65).
Claims 4-5, 8, and 13-14 have similar limitations as claims 1-2 and 10-12; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448